48 F.3d 1229NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Carlos BULLA-HENAO, Defendant-Appellant.
No. 94-50424.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided Feb. 28, 1995.

Before:  SCHROEDER, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Carlos Bulla-Henao appeals his sentence under the Sentencing Guidelines for his guilty plea conviction of possession with intent to distribute cocaine in violation of 21 U.S.C. Secs. 846 and 841(a)(1).  Bulla-Henao contends the government breached the plea agreement by not recommending a downward departure for Bulla-Henao under U.S.S.G. Sec. 2D1.1, Application Note 16, for having a base offense level that overrepresents the defendant's culpability in the criminal activity.


3
Because Bulla-Henao "failed to raise the breach of the plea agreement in district court, we will not consider his claims of breach for the first time on appeal.  Consequently, his waiver of the right to appeal is enforceable."  United States v. Robertson, 40 F.3d 1046, 1049 (9th Cir.1994).  Bulla-Henao's appeal from the judgment of the district court is


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3